 MacCAFFERTY'S IRISH PUBRaymond C. MacCafferty d/b/a MacCafferty's IrishPub and Hotel, Motel, Restaurant, Bar and ClubEmployees Union, Local No. 17, affiliated withHotel and Restaurant Employees and BartendersInternational Union, AFL-CIO. Case 18-CA-5177June 9, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn April 18, 1977, Administrative Law JudgeLeonard M. Wagman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Raymond C.MacCafferty d/b/a MacCafferty's Irish Pub, St.Paul, Minnesota, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order.The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASELEONARD M. WAGMAN, Administrative Law Judge:Upon a charge filed by Hotel, Motel, Restaurant, Bar andClub Employees Union, Local No. 17, affiliated with Hoteland Restaurant Employees and Bartenders InternationalUnion, AFL-CIO (referred to herein as the Union) onNovember 9, 1976,1 the Regional Director for Region 18issued a complaint on December 22, which he amended onFebruary 9, 1977. The complaint, as amended, alleged thatRaymond C. MacCafferty d/b/a MacCafferty's Irish Pub(referred to herein as the Respondent) had violated Section8(a)(1) of the National Labor Relations Act, as amended(29 U.S.C. Sec. 151, et seq.), referred to herein as the Act,by threatening to discharge an employee for engaging inunion activity. The complaint also alleged that theCompany discriminated against Michael J. McGibbon inviolation of Section 8(a)(3) and (1) of the Act. In itsanswers to the complaint and the amended complaint, theRespondent denied commission of the alleged unfair laborpractices. The hearing in this case was held before me onFebruary 22, 1977, at Minneapolis, Minnesota.Upon the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the parties, I make the following:FINDINGS OF FACTI. THE RESPONDENT'S BUSINESSRaymond C. MacCafferty is, and at all times material tothis case has been, an individual proprietor doing businessunder the trade name of MacCafferty's Irish Pub, withoffice and place of business at St. Paul, Minnesota, wherehe has been, and is, operating a retail restaurant, sellingfood, beverages, and related products to the public.Raymond C. MacCafferty is and at all times material tothis case has also done business as an individual under thetrade named of Regal Homes, with office and place ofbusiness at St. Paul, Minnesota, where he has engaged inadvertising and selling homes to the public. MacCafferty'sIrish Pub and Regal Homes are, and at all times material tothis case have been and are affiliated enterprises, enjoyingcommon ownership and management, constituting asingle-integrated enterprise with a common labor relationspolicy formulated and administered by Raymond C.MacCafferty. I find the two enterprises, which began theirrespective operations on August 15, have enjoyed grossrevenues which, when projected for I year from that date,show that jointly or individually the Respondent and RegalHomes will derive gross revenues exceeding $500,000 fromtheir business operations. Also, based upon Respondent'soperations since August 15, I find that Respondent willannually purchase and cause to be transported anddelivered at its St. Paul, Minnesota, establishment goodsand materials valued in excess of $50,000, of which goodsand material valued in excess of $50,000 will be shipped toits St. Paul establishment directly from points outside theState of Minnesota, or will be received from supplierslocated in Minnesota, each of which will have received saidgoods and materials delivered to them in Minnesota frompoints situated outside the State. From the foregoingadmitted commerce data, I find, and the Respondentconcedes, that the Respondent is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.Unless otherwise stated all dates referred to henceforth are in 1976.230 NLRB No. 649 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATION INVOLVEDRespondent admitted, and I find, that Hotel, Motel,Restaurant, Bar and Club Employees Union, Local No. 17,affiliated with Hotel and Restaurant Employees andBartenders International Union, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsIn mid-October, the Respondent permitted the Union topost the following notice in its establishment:To all employees of maccaffertysThere will be a meeting to discuss the possibility ofbecoming a union shop and its benefits, on Thursday,10-21-76, at 4:00 p.m.Approximately 10 of Respondent's employees, includingbartender Michael J. McGibbon, attended the unionmeeting on October 21, held at Respondent's pub. After aunion spokesman explained health and welfare benefitsand other reasons for employees to seek union representa-tion, Union Official Gene Tonda solicited and obtained sixsigned authorization cards from the assemblage. Towardthe meeting's close, McGibbon signed a card and volun-teered to assist the Union's organizing effort at Respon-dent's pub. He received several blank authorization cardsfrom Gene Tonda. Thereafter, McGibbon actively sup-ported the Union as its prime solicitor among the pub'semployees. He solicited and obtained about 10 signedauthorization cards, engaging in such union activity openlyduring his working hours at the pub.Between 3 and 4:30 p.m. on November 6, RaymondMacCafferty went behind the pub's bar and askedbartender Patrick R. Leahy where "the cards" were.MacCafferty was referring to the authorization cardsMcGibbon had stored in a drawer behind the bar. Leahyresponded by pulling the blank authorization cards fromthe drawer and handing one to MacCafferty.Immediately, MacCafferty read the authorization cardand asked Leahy if he had signed such a card. Leahyanswered, "Yes I did." MacCafferty continued: "Do youknow what it says?" Leahy replied: "It says that we willhave an election to see whether we want a union."MacCafferty rejected Leahy's opinion, noting that the cardauthorized the Union to represent the signatory and that"it reads to me as if you are joining the union." Afterreturning the authorization card to its drawer, MacCaffertysought out the pub's manager, Patrick Igo, and told Igothat he, MacCafferty, wanted to talk to McGibbon whenhe came on duty.McGibbon appeared for work at 5 p.m. that same day.At approximately 5:30 p.m. MacCafferty summonedMcGibbon to his office. With no other persons present,MacCafferty began the discussion.2First, MacCafferty2 MacCafferty and McGibbon's testimony regarding this discussionpresent the only substantial issue of credibility. As between the two,McGibbon impressed me as the more reliable witness. McGibbon testifiedfully in a forthright manner and without self-contradiction. In contrast,remarked that he was disappointed in McGibbon becauseof his lack of loyalty towards MacCafferty as shown by his"support to the Union and ...soliciting of cards."McGibbon responded in substance that it was up to theemployees, and not MacCafferty, to decide if they wanteda union to represent them. To this, MacCafferty retorted:"Well I don't want union people working for me and Idon't want the Union here. You may not realize but somepeople are probably going to get screwed if the Unioncomes in to represent them." McGibbon responded againthat the question of whether or not a union would representthe employees was up to the employees to decide and thatit was not up to MacCafferty. McGibbon then went on todiscuss the benefits which he thought union representationwould obtain for the employees including time and a halffor overtime, and a health program. MacCafferty cameback with "I will never pay any union health plan."McGibbon responded that if the employees selected aunion to represent them that he, MacCafferty, would "belegally bound to pay into a union health plan plus whatother stipulations there may be in the contract." MacCaf-ferty declared that, "I don't want a union in here. I'm notgoing to give in to a union. I don't want union peopleworking for me. You work for me .... You do not workfor the Union." MacCafferty also accused McGibbon ofusing sneaky tactics in his soliciting for the Union.MacCafferty warned McGibbon, "Mick, if you turn in onemore union card you are fired." McGibbon warnedMacCafferty that his right to solicit on behalf of the Unionwas protected by state and Federal law and that ifMacCafferty discharged McGibbon for that reason that he,McGibbon, would litigate the matter. After a furtherdiscussion MacCafferty concluded their argument with,"O.K., Mick if that is the way you are going to be I wantyou to work until I o'clock tonight, punch out and Pat Igowill have your check ready for you."At this point it was approximately 6 p.m., less than anhour into McGibbon's shift behind the bar. However,realizing that, "I was being fired," McGibbon declined towork until 1 a.m. and said that if MacCafferty was firinghim, he was fired at that moment and McGibbon "wasn'tabout to work until I o'clock for him." MacCaffertyprotested: "But Mick, the only reason you're doing this isbecause you know I will be short a bartender then if you goout now." McGibbon did not answer and started walkingout. MacCafferty called him back saying, "Mick, what areyou going to do?" McGibbon answered that he was goingto begin looking for another job. MacCafferty remarked,"No, not that. What about you said you might sue me?"McGibbon answered, "Well, Ray, we will soon find out."McGibbon went to the bar, took his vest off, placed it onthe bar, put his coat on and left. In a short whileMacCafferty appeared at the bar and in response tobartender Leahy's question about what had happenedbetween MacCafferty and McGibbon, MacCafferty re-plied, "We need a new bartender." When Leahy pressedhim for a reason MacCafferty answered, "I told him to quitMacCafferty found it difficult to remember details and, as shown later inthis Decision, contradicted himself in attempting to explain his motive forseeking the November 6 confrontation with McGibbon. Accordingly, I havecredited McGibbon's version of their conversation on that date.50 MacCAFFERTYS IRISH PUBselling those cards and he refused." At this, Leahycomplained about working alone behind the bar. MacCaf-ferty responded: "Don't worry about it, I will have anotherbartender here."B. The Respondent's Defense, Analysis, andConclusionsGeneral Counsel contends that Respondent violatedSection 8(a)(1) of the Act by threatening McGibbon withdischarge if he continued to solicit union authorizationcards and Section 8(aX)(1) and (3) by discharging McGib-bon on November 6. 1 find from MacCafferty's remarks toMcGibbon on the evening of November 6 that theCompany violated the Act as alleged in the complaint.Here indeed is one of those unusual cases in which theemployer in his parting remarks to a leading unionadvocate reveals his true motive. Clearly included in theremarks to McGibbon was MacCafferty's warning thatcontinued union activity by McGibbon would result indischarge. Such a remark clearly restrains, coerces, andinterferes with employees' Section 7 rights. Finally, whenMcGibbon refused to surrender his right to engage inunion activity, MacCafferty discharged McGibbon, not-withstanding that MacCafferty indicated that McGibboncould work to the end of the shift. Having been informed ofthe end of his employment, McGibbon was under noobligation to work until the end of his shift. For he waseffectively terminated by MacCafferty's words. It wasmerely the effect of those words which was delayed. Insum, I find from MacCafferty's interview with McGibbonthat the Respondent violated Section 8(aX3) and (1) of theAct, as alleged.Analysis of the Company's defense reveals fatal infirmi-ties. First, I note the presence of inconsistent and shiftingreasons. At the time of the discharge on November 6,MacCafferty did not confront McGibbon either withcomplaints of harassment from pub employees, or com-plaints about confusion in the pub's operations, or a no-solicitation rule. Instead, at the hearing for the first timeMacCafferty testified on direct examination that he had"various complaints from a few of the staff about anothermember of the staff." MacCafferty also testified that oneemployee complained that McGibbon "was strong arm-ing" employees into signing union cards; that he had heardfrom his counsel, Mr. O'Toole, that an employee, Nina,had complained to O'Toole "about Mick McGibbonthreatening her into joining the Union." At a later point inthe Company's defense, Manager Patrick Igo testified thathe complained to MacCafferty that McGibbon's activitywas causing confusion in the operations of the pub.Finally, in its brief the Respondent added a freshcomplaint that McGibbon violated an established no-solicitation rule. These tardy attempts to offer lawfulreasons for McGibbon's termination suggest that theyplayed no part in MacCafferty's decision to dischargeMcGibbon.MacCafferty's inconsistent and contradictory testimonyprovides further ground for discrediting the Company'sdefense. When asked to identify employees who com-plained to him about McGibbon's tactics MacCaffertytestified:Pat Igo mentioned to me about several employees hadtalked to him. I don't recollect any employees com-plaining directly to me except Nina afterwards.By "afterwards" MacCafferty meant after November 6.When questioned again about the identity of the personscomplaining to him he said "from various people." Whenasked again to identify who complained to him he testified:"I don't remember. The hostess, Nina, Pat Igo, Mr.O'Toole." More confusion flows from the following cross-examination:Q. The hostess complained to you after Novem-ber 6?A. I don't remember when it was. I know she didcomplain afterwards. I don't remember the people whocomplained before.Again, on redirect examination, a contradiction arosewhen MacCafferty answered "Yes" to the followingquestions: "Mr. MacCafferty were you aware [of] Nina'scomplaints when you talked to Mr. McGibbon?" Finally,under examination by the Administrative Law Judge,MacCafferty testified that he had received complaints fromMr. O'Toole, Mr. Igo, and Nina, the hostess. When askedif he remembered when he got the complaint from thehostess, he testified, "I had three or four over the previouscouple of days. So it was building up." Finally, when theAdministrative Law Judge asked MacCafferty, "Who elsedid you get a complaint from?" He answered "severalemployees." And then asserted that he had received themhimself. In sum, MacCafferty's vacillating testimony doesnot persuade me that employee complaints provoked himto confront McGibbon and attempt to restrain him.Nor do the Respondent's other witnesses substantiate itsdefense. Hostess Nina Hiers testified that, while she wastired of McGibbon's unsuccessful attempts to obtain hersignature on an authorization card, she did not complain toanyone about his bothering her. According to ManagerIgo's testimony, he complained to MacCafferty aboutMcGibbon only once and that was on the afternoon ofSaturday, November 6. However, MacCafferty's testimonyregarding his conversation with Igo that afternoon con-tained no reference to a complaint regarding McGibbon.Instead, the record shows that on November 6 MacCaffer-ty's interest in seeking out McGibbon arose when hediscovered that the purpose of the authorization cards wasto obtain union representation rather than an election.This discovery ran counter to MacCafferty's plan tosharply limit the Union's organizing effort. Thus, inrelating his concept MacCafferty testified as follows:I told the Union they were very welcome to come intothe bar. They were very welcome to organize. Theycould post their notices. I would give them a room,anything. There was only one stipulation and thatwould be that my employees would make up their mindfor themselves without any pressure from me or Pat Igoor any member of the staff.Thus it appears that MacCafferty was unwilling tocountenance union activism among his employees. When51 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconfronted with McGibbon's leading role in obtainingunion authorization cards from his fellow employees,MacCafferty reacted by calling him into the office in anattempt to thwart his union activity.The Respondent's attempt to show that McGibbon'sunion activity impaired the pub's efficiency also fell shortof the mark. There was no showing that the pub'sperformance suffered loss of trade or customer complaintsbecause of McGibbon's union activity. Finally, there wasno showing that complaints regarding the pub's operationswere relayed to MacCafferty by Igo or any of Respon-dent's employees.Finally, contrary to its belated claim, there is no recordevidence even suggesting that Respondent promulgatedany no-solicitation rule prior to McGibbon's discharge. Onthe contrary, MacCafferty's testimony included a denialthat he had any intent to establish such a rule.In sum, apart from its pretextual nature, I find theRespondent's defense wholly without substance. I have,therefore, rejected it.Upon the foregoing findings of fact, and the entirerecord, I make the following:CONCLUSIONS OF LAW1. Raymond C. MacCafferty d/b/a MacCafferty's IrishPub is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. Hotel, Motel, Restaurant, Bar and Club EmployeesUnion, Local No. 17, affiliated with Hotel and RestaurantEmployees and Bartenders International Union, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.3. By threatening employees with discharge because oftheir union activity, the Respondent has interfered with,restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act, thereby engagingin unfair labor practices violative of Section 8(aXI) of theAct.4. By discharging employee Michael J. McGibbonbecause he engaged in union activity, the Companyengaged in unfair labor practices within the meaning ofSection 8(a)(3) and (I) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices effecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices I find it necessary to orderRespondent to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.The Respondent having discriminatorily dischargedemployee Michael J. McGibbon I find it necessary to orderthe Respondent to offer full reinstatement to employeeMcGibbon. In accordance with the usual requirements,reinstatement shall be to McGibbon's former position or aa In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.substantially equivalent position, without prejudice to hisseniority or other rights and privileges. I shall also orderthe Respondent to make McGibbon whole for any loss ofearnings he may have suffered by reason of the discrimina-tion against him by payment to him of a sum of moneyequal to that which he normally would have earned fromthe date of the initial discrimination to the date theRespondent has offered or shall offer him reinstatement,less net earnings if any during such period, to be computedin the manner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Isis Plumbing & Heating Co., 138NLRB 716 (1962). Finally, I shall order the Respondent topost the usual notice to employees.The unfair labor practices committed by Respondentstrike at the very heart of employees' rights safeguarded bythe Act. I shall therefore place Respondent under a broadorder to cease and desist from in any other mannerinfringing upon the rights of employees guaranteed inSection 7 of the Act. N.LR.B. v. Entwistle ManufacturingCo., 120 F.2d 532, 536 (C.A. 4, 1941).Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in the case, Ihereby issue the following recommended:ORDER3The Respondent, Raymond C. MacCafferty d/b/aMacCafferty's Irish Pub, St. Paul, Minnesota, its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Discouraging membership in support for or activitieson behalf of Hotel, Motel, Restaurant, Bar and ClubEmployees Union, Local No. 17, affiliated with Hotel andRestaurant Employees and Bartenders InternationalUnion, AFL-CIO, or any other labor organization, bydiscriminating in any manner against any of its employeesin regard to their hire and tenure of employment or anyterm or condition of employment because of their unionmembership, sympathies, or activities.(b) Threatening employees with discharge because oftheir membership in, or support for, or activities on behalfof Hotel, Motel, Restaurant, Bar and Club EmployeesUnion, Local No. 17, affiliated with Hotel and RestaurantEmployees and Bartenders International Union, AFL-CIO.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations,including Hotel, Motel, Restaurant, Bar and Club Employ-ees Union, Local No. 17, affiliated with Hotel andRestaurant Employees and Bartenders InternationalUnion, AFL-CIO, to bargain collectively through repre-sentatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and allsuch activities.2. Take the following affirmative action which I findwill effectuate the policies of the Act:102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.52 MacCAFFERTYS IRISH PUB(a) Offer employee Michael J. McGibbon immediate andfull reinstatement to his former position or, if this positionno longer exists, to a substantially equivalent position,without prejudice to his seniority or other rights orprivileges.(b) Make whole employee Michael J. McGibbon for anyloss of earnings suffered by reason of Respondent'sdiscrimination against him in the manner set forth in thesection herein entitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary or useful to an analysis of the amount of backpayunder the terms of this Order.(d) Post at its pub in St. Paul, Minnesota, copies of theattached notice marked "Appendix."4Copies of saidnotice, on forms provided by the Regional Director forRegion 18, after being duly signed by Respondent, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Regional 18, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.4 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the chance to giveevidence, the National Labor Relations Board found that I,Raymond C. MacCafferty d/b/a MacCafferty's Irish Pub,violated the National Labor Relations Act, and ordered meto post this notice and to keep my word about what I say inthis notice.The law gives you the right:To form, join, or help unionsTo choose a union to represent you inbargaining with usTo act together for your common interest orprotectionTo refuse to participate in any or all of thesethings.The Board has ordered me to promise you that I willnot discharge you or otherwise discriminate against youbecause you have engaged in organizing activity for, orare a member or supporter of Hotel, Motel, Restaurant,Bar and Club Employees Union, Local No. 17,affiliated with Hotel and Restaurant Employees andBartenders International Union, AFL-CIO or anyother union.I WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights to engage in or to refrain from engaging in any orall of the activities specified in Section 7 of the Act.The Board found that I violated the law because Idischarged employee Michael J. McGibbon.I WILL offer to reinstate Michael J. McGibbon to hisformer job without loss of seniority or other rights.I WILL make Michael J. McGibbon whole for anyloss of earnings he may have suffered because Idischarged him, together with 6-percent interest.RAYMOND C. MACCAFFERTYD/B/A MACCAFFERTY'SIRISH PUB53